--------------------------------------------------------------------------------

--------------------------------------------------------------------------------















SHARE PURCHASE AND MERGER AGREEMENT




by and among


itLinkz Group, Inc.,


Landway Acquisition Corp.


and




Landway Nano Bio-Tech, Inc.








Dated as of June 1, 2007


























--------------------------------------------------------------------------------




SHARE PURCHASE AND MERGER AGREEMENT




Share Purchase and Merger Agreement (the “Agreement”) dated as of June 1, 2007
by and among itLinkz Group, Inc., a corporation formed under the laws of the
State of Delaware (“ILKZ”), Landway Acquisition Corp., a corporation newly
formed under the laws of the State of Delaware and a wholly owned subsidiary of
ILKZ (the “Merger Sub”), Landway Nano Bio-Tech, Inc., a corporation formed under
the laws of the State of Delaware (“Landway”), the individuals who are
identified on the signature pages of this Agreement as the Investors
(“Investors”), and Jeremy Feakins (the “Principal Shareholder”).  Each of ILKZ,
the Merger Sub, Landway and each of the Investors or the Principal Shareholders
is referred to herein individually as a “Party” and all are referred to
collectively as the “Parties.”


PREAMBLE


WHEREAS, Landway owns 100% of the registered capital of Shandong Sishui Spring
Pharmacy Limited Company, a corporation organized under the laws of The People’s
Republic of China (“Shandong Sishui”);


WHEREAS, ILKZ and Landway have determined that a business combination between
them is advisable and in the best interests of their respective companies and
stockholders and presents an opportunity for their respective companies to
achieve long-term strategic and financial benefits;


WHEREAS, the Investors are affiliated with Landway, and wish to purchase 500
Series B Convertible Preferred shares of ILKZ (the “Purchased Shares,” as
further defined herein) for cash (the “Share Purchase”);


WHEREAS, ILKZ has proposed to acquire Landway pursuant to a merger transaction
whereby, pursuant to the terms and subject to the conditions of this Agreement,
Landway shall become a wholly owned subsidiary of ILKZ through the merger of
Landway with and into the Merger Sub (the “Merger”); and


WHEREAS, in the Merger, all issued and outstanding shares of capital stock of
Landway shall be cancelled and converted into the right to receive 500 Series B
Convertible Shares of ILKZ (the “Merger Shares”) which Shares, together with the
Purchased Shares, shall represent 99 % of the voting power of ILKZ after the
Merger;


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties, intending to be
legally bound, hereby agree as follows:


CERTAIN DEFINITIONS


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Merger and/or the Parties.


“DGCL” means Delaware General Corporation Law.




--------------------------------------------------------------------------------



“Knowledge” means, in the case of ILKZ or Landway, a particular fact or other
matter of which its Chief Executive Officer or the Chief Financial Officer is
actually aware or which a prudent individual serving in such capacity could be
expected to discover or otherwise become aware of in the course of conducting a
reasonable review or investigation of the corporation and its business and
affairs.


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.


“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.


“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.


“Surviving Entity” shall mean Landway as the surviving entity in the Merger as
provided in Section 1.04.


“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:


(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and


(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and


(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.


“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


ARTICLE I
THE TRANSACTIONS


SECTION 1.01
THE SHARE PURCHASE



(a)   Prior to the Closing (defined herein), ILKZ shall file with the Secretary
of State of the State of Delaware a Certificate of Designation of the Series B
Convertible Preferred Shares (“Series B Preferred Shares”) in the form of
Schedule 1.01 (a) hereto.


(b)   On the Closing Date (defined herein), the Share Purchase shall be
consummated, in which the Investors shall purchase from ILKZ an aggregate of
five hundred (500) shares of the Series B Convertible Preferred Stock of ILKZ
(“Purchased Shares”) for cash consideration of Five Hundred Thirty Thousand and
00/100 Dollars ($530,000.00). The amount to be paid by and the number of
Purchased Shares to be distributed to each Investor are set forth in Schedule
1.01(b).  




--------------------------------------------------------------------------------



(b)     The Parties intend that the issuance of the Purchased Shares to the
Investors pursuant to the Share Purchase shall be exempt from the registration
requirements of the Securities Act of 1933 (the “Securities Act”) pursuant to
Section 4(2) of the Securities Act and the rules and regulations promulgated
thereunder.




SECTION 1.02
THE MERGER



Upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the DGCL, at the Effective Time (as hereinafter defined), all
Landway Shares (as hereinafter defined) shall be cancelled and converted into
the right to receive the Merger Shares. In connection therewith, the following
terms shall apply:


(a)     Exchange Agent. Robert Brantl, Esq., counsel for ILKZ, shall act as the
exchange agent (the “Exchange Agent”) for the purpose of exchanging Landway
Shares for the Merger Shares. At or prior to the Closing, ILKZ shall deliver to
the Exchange Agent the Merger Shares.



 
(b)
Conversion of Securities.



(i)   Conversion of Landway Securities. At the Effective Time, by virtue of the
Merger and without any action on the part of ILKZ, Landway or the Merger Sub, or
the holders of any of their respective securities:


(A)   Each of the issued and outstanding shares of common stock of Landway (the
“Landway Shares”) immediately prior to the Effective Time shall be converted
into and represent the right to receive, and shall be exchangeable for, that
number of Series B Preferred Shares of ILKZ as shall be determined by dividing
500 by the number of then issued and outstanding Landway Shares.


(B)   All Landway Shares shall no longer be outstanding and shall automatically
be canceled and retired and shall cease to exist, and each holder of a
certificate representing any such shares shall cease to have any rights with
respect thereto, except the right to receive the Merger Shares to be issued
pursuant to this Section 1.02(b)(i) upon the surrender of such certificate in
accordance with Section 1.08, without interest. No fractional shares may be
issued; but each fractional share that would result from the Merger will be
rounded to the nearest number of whole shares.


(C)   The Merger Shares, together with the Purchased Shares acquired in the
Share Purchase, (i) shall represent 99%, on a fully diluted basis, of the voting
power of all classes of issued and outstanding stock of ILKZ at the Effective
Time, after giving effect to the Merger, and (ii) shall be convertible into
809,866.23 shares of the Common Stock of ILKZ on a fully diluted basis at any
time after the consummation of the spin-off transaction described in the
Operating Subsidiary Agreement (as defined in Section 5.01 (d) hereof).


(ii)   Conversion of Merger Sub Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of Landway, ILKZ, the Merger Sub, or
the holders of any of their respective securities, each share of capital stock
of Merger Sub outstanding immediately prior to the Effective Time shall be
converted into one share of the common stock of the Surviving Entity and the
shares of common stock of the Surviving Entity so issued in such conversion
shall constitute the only outstanding shares of capital stock of the Surviving
Entity and the Surviving Entity shall be a wholly owned subsidiary of ILKZ.




--------------------------------------------------------------------------------



(d)   Exemption from Registration. The Parties intend that the issuance of the
Merger Shares to the Investors shall be exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) of the Securities
Act and the rules and regulations promulgated thereunder.


SECTION 1.03
CLOSING



The closing of the Share Purchase and the Merger (the “Closing”) will take place
at the offices of Robert Brantl, Esq. within one (1) business day following the
satisfaction or waiver of the conditions precedent set forth in Article V or at
such other date as ILKZ and Landway shall agree (the “Closing Date”), but in any
event no later than July 31, 2007 unless extended by a written agreement of ILKZ
and Landway.


SECTION 1.04
MERGER; EFFECTIVE TIME



At the Effective Time and subject to and upon the terms and conditions of this
Agreement, Merger Sub shall, and ILKZ shall cause Merger Sub to, merge with and
into Landway in accordance with the provisions of the DGCL, the separate
corporate existence of Merger Sub shall cease and Landway shall continue as the
Surviving Entity. The Effective Time shall occur upon the filing with the
Secretary of State of the State of Delaware of a Certificate of Merger, executed
in accordance with the applicable provisions of the DGCL (the “Effective Time”).
The date on which the Effective Time occurs is referred to as the “Effective
Date.” Provided that this Agreement has not been terminated pursuant to Article
VI, the Parties will cause the Certificate of Merger to be filed as soon as
practicable after the Closing.


SECTION 1.05
EFFECT OF THE MERGER



The Merger shall have the effect set forth in Title 8, Section 259 of the DGCL.
Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time, all the properties, rights, privileges, powers and franchises of
Landway and Merger Sub shall vest in the Surviving Entity, and all debts,
liabilities and duties of Landway and Merger Sub shall become the debts,
liabilities and duties of the Surviving Entity.


SECTION 1.06
CERTIFICATE OF INCORPORATION AND BYLAWS; DIRECTORS AND OFFICERS



Pursuant to the Merger:


(a)   The Certificate of Incorporation and Bylaws of Landway as in effect
immediately prior to the Effective Time shall be the Certificate of
Incorporation and Bylaws of the Surviving Entity immediately following the
Merger.


(b)   The directors and officers of the Landway immediately prior to the Merger
shall be the directors and officers of the Surviving Entity subsequent to the
Merger.


SECTION 1.07 RESTRICTIONS ON RESALE


(a)   The Series B Preferred Shares issued pursuant to the Share Purchase and
pursuant to the Merger will not be registered under the Securities Act, or the
securities laws of any state, and cannot be transferred, hypothecated, sold or
otherwise disposed of until: (i) a registration statement with respect to such
securities is declared effective under the Securities Act, or (ii) ILKZ receives
an opinion of counsel for the holders of the shares proposed to be transferred,
reasonably satisfactory to counsel for ILKZ, that an exemption from the
registration requirements of the Securities Act is available.




--------------------------------------------------------------------------------



The certificates representing the Purchased Shares and the Merger Shares which
are being issued hereunder shall contain a legend substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR ITLINKZ
GROUP, INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY
SATISFACTORY TO COUNSEL FOR ITLINKZ GROUP, INC. THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”


SECTION 1.08
EXCHANGE OF CERTIFICATES



(a)   EXCHANGE OF CERTIFICATES. After the Effective Time, the holders of the
Landway Shares shall be required to surrender all their Landway Shares to the
Exchange Agent, and the holders shall be entitled upon such surrender to receive
in exchange therefor certificates representing the proportionate number of
Merger Shares into which the Landway Shares theretofore represented by the stock
certificates so surrendered shall have been exchanged pursuant to this
Agreement. Until so surrendered, each outstanding certificate which, prior to
the Effective Time, represented Landway Shares shall be deemed for all corporate
purposes, subject to the further provisions of this Article I, to evidence the
ownership of the number of whole Merger Shares for which such Landway Shares
have been so exchanged. No dividend payable to holders of Merger Shares of
record as of any date subsequent to the Effective Time shall be paid to the
owner of any certificate which, prior to the Effective Time, represented Landway
Shares, until such certificate or certificates representing all the relevant
Landway Shares, together with a stock transfer form, are surrendered as provided
in this Article I or pursuant to letters of transmittal or other instructions
with respect to lost certificates provided by the Exchange Agent.


(b)   FULL SATISFACTION OF RIGHTS. All Merger Shares for which the Landway
Shares shall have been exchanged pursuant to this Article I shall be deemed to
have been issued in full satisfaction of all rights pertaining to the Landway
Shares.


(c)   EXCHANGE OF CERTIFICATES. All certificates representing Landway Shares
converted into the right to receive Merger Shares pursuant to this Article I
shall be furnished to ILKZ subsequent to delivery thereof to the Exchange Agent
pursuant to this Agreement.


(d)   CLOSING OF TRANSFER BOOKS. On the Effective Date, the stock transfer book
of Landway shall be deemed to be closed and no transfer of Landway Shares shall
thereafter be recorded thereon.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF ILKZ


ILKZ, the Principal Shareholder and, where applicable, the Merger Sub hereby
jointly and severally represent and warrant to Landway and to the Investors, as
of the date of this Agreement, as of the Closing Date and as of the Effective
Time, as follows:




--------------------------------------------------------------------------------



SECTION 2.01
ORGANIZATION, STANDING AND POWER



ILKZ is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware, and has corporate power and authority
to conduct its business as presently conducted by it and to enter into and
perform this Agreement and to carry out the transactions contemplated by this
Agreement. Merger Sub is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, and has corporate
power and authority to enter into and perform this Agreement and to carry out
the transactions contemplated by this Agreement.


SECTION 2.02
SUBSIDIARIES



ILKZ owns all of the outstanding capital stock of the Merger Sub and of itLinkz
Corporation, a Delaware corporation (“Operating Sub”). Other than its ownership
of the Merger Sub and the Operating Sub, ILKZ does not have an ownership
interest in any Person.   Merger Sub is a recently formed corporation and prior
to the date hereof and through the Effective Date, Merger Sub has not and shall
not have conducted any operating business, become a party to any agreements, or
incurred any liabilities or obligations.


SECTION 2.03
CAPITALIZATION



(a)   There are 105,000,045 shares of capital stock of ILKZ authorized,
consisting of 100,000,000 shares of common stock, $0.001 par value per share
(the “ILKZ Common Shares”), 5,000,000 shares of preferred stock, $0.001 par
value per share (“ILKZ Preferred Shares”) and 45 shares of Series A Cumulative
Preferred Stock, $500.00 par value per share (“Series A Preferred Shares”). As
of the date of this Agreement, there are 12,910,470 ILKZ Common Shares issued
and outstanding and 45 Series A Preferred Shares outstanding.


(b)   No ILKZ Common Shares, ILKZ Preferred Shares or Series A Preferred Shares
have been reserved for issuance to any Person. Other than an option to purchase
150,000 common shares held by a member of ILKZ’s Board of Directors, there are
no outstanding rights, warrants, options or agreements for the purchase of ILKZ
Common or Preferred Shares except as provided in this Agreement.


(c)   All outstanding ILKZ Common Shares and Series A Preferred Shares are
validly issued, fully paid, non-assessable, not subject to pre-emptive rights
and have been issued in compliance with all state and federal securities laws or
other Applicable Law. The Purchased Shares to be purchased by the Investors and
the Series B Preferred Shares issuable to the Landway shareholders pursuant to
the Merger will, when issued pursuant to this Agreement, be duly and validly
authorized and issued, fully paid and non-assessable.


SECTION 2.04
AUTHORITY FOR AGREEMENT



The execution, delivery, and performance of this Agreement by each of ILKZ and
Merger Sub has been duly authorized by all necessary corporate and shareholder
action, and this Agreement, upon its execution by the Parties, will constitute
the valid and binding obligation of each of ILKZ and the Merger Sub, enforceable
against each of them in accordance with and subject to its terms, except as
enforceability may be affected by bankruptcy, insolvency or other laws of
general application affecting the enforcement of creditors' rights. The
execution and consummation of the transactions contemplated by this Agreement
and compliance with its provisions by ILKZ and Merger Sub will not violate any
provision of Applicable Law and will not conflict with or result in any breach
of any of the terms, conditions, or provisions of, or constitute a default
under, ILKZ's or Merger Sub’s Certificate of Incorporation, or either of their
Bylaws, in each case as amended, or, in any material respect, any indenture,
lease, loan agreement or other agreement or instrument to which ILKZ is a party
or by which it or any of its properties is bound, or any decree, judgment,
order, statute, rule or regulation applicable to ILKZ or Merger Sub.




--------------------------------------------------------------------------------



SECTION 2.05
FINANCIAL CONDITION



The Annual Report on Form 10-KSB filed by ILKZ for the year ended June 30, 2006
and the Quarterly Reports on Form 10-QSB filed by ILKZ for the periods ended
September 30, 2006, December 31, 2006 and March 31, 2007 (the “SEC Filings”) are
true, correct and complete in all material respects, are not misleading and do
not omit to state any material fact which is necessary to make the statements
contained in such public filings not misleading in any material respect. The
financial statements included in the SEC Filings (the “Financial Statements”)
were prepared in accordance with generally accepted accounting principles and
fairly reflect the financial condition of ILKZ as of the dates stated and the
results of its operations for the periods presented.


SECTION 2.06
ABSENCE OF CERTAIN CHANGES OR EVENTS 



Since March 31, 2007, except (1) as reported in the Quarterly Report filed by
ILKZ with the Securities and Exchange Commission (“SEC”) on Form 10-QSB for the
period ending on that date, and (2) as reported in the Current Report on Form
8-K filed on April 4, 2007 reporting the reincorporation merger of Medical
Technology & Innovations, Inc. (a Florida corporation) into Itlinkz Group, Inc.
(a Delaware corporation) and the changes in capitalization that were effected
pursuant to that merger as reported in the referenced Current Report, and (3)
except as contemplated by this Agreement:


(a)   there has not been any Material Adverse Change in the business,
operations, properties, assets, or condition of ILKZ;


(b)   ILKZ has not (i) amended its Articles of Incorporation; (ii) declared or
made, or agreed to declare or make, any payment of dividends or distributions of
any assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any outstanding capital stock; (iii) made any
material change in its method of management, operation, or accounting; (iv)
entered into any material transaction; or (v) made any accrual or arrangement
for payment of bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer or employee;


(c)   ILKZ has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (ii) paid any
material obligation or liability (absolute or contingent) other than current
liabilities reflected in or shown on the most recent ILKZ balance sheet, and
current liabilities incurred since that date in the ordinary course of business;
(iii) sold or transferred, or agreed to sell or transfer, any material assets,
properties, or rights, or canceled, or agreed to cancel, any material debts or
claims; or (iv) made or permitted any material amendment or termination of any
contract, agreement, or license to which it is a party.


SECTION 2.07
GOVERNMENTAL AND THIRD PARTY CONSENTS



No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with ILKZ, the Operating Sub or Merger Sub, is required by or with
respect to ILKZ, the Operating Sub or Merger Sub in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except for such consents, waivers, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
(i) applicable securities laws, or (ii) the DGCL.




--------------------------------------------------------------------------------



SECTION 2.08
LITIGATION



There is no action, suit, investigation, audit or proceeding pending against, or
to the Knowledge of ILKZ, threatened against or affecting, ILKZ or the Merger
Sub or the Operating Sub or any of their respective assets or properties before
any court or arbitrator or any governmental body, agency or official.


SECTION 2.09
INTERESTED PARTY TRANSACTIONS



Except as disclosed in the SEC Filings and except for loans made to ILKZ by the
Principal Shareholder, ILKZ is not indebted to any officer or director of ILKZ,
and no such person is indebted to ILKZ.


SECTION 2.10
COMPLIANCE WITH APPLICABLE LAWS



To the Knowledge of ILKZ, the business of each of ILKZ, the Operating Sub and
the Merger Sub has not been, and is not being, conducted in violation of any
Applicable Law.


SECTION 2.11
TAX RETURNS AND PAYMENT



ILKZ has duly and timely filed all material Tax Returns required to be filed by
it and has duly and timely paid all Taxes shown thereon to be due. Except as
disclosed in Financial Statements filed by ILKZ with the SEC, there is no
material claim for Taxes that is a Lien against the property of ILKZ other than
Liens for Taxes not yet due and payable, none of which is material. ILKZ has not
received written notification of any audit of any Tax Return of ILKZ being
conducted or pending by a Tax authority where an adverse determination could
have a Material Adverse Effect on ILKZ, no extension or waiver of the statute of
limitations on the assessment of any Taxes has been granted by ILKZ which is
currently in effect, and ILKZ is not a party to any agreement, contract or
arrangement with any Tax authority or otherwise, which may result in the payment
of any material amount in excess of the amount reflected on the above referenced
ILKZ Financial Statements.


SECTION 2.12
SECURITY LISTING



ILKZ is a fully compliant reporting company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and all ILKZ public filings required
under the Exchange Act have been made. The common stock of ILKZ is listed for
quotation on the OTC Bulletin Board. To the Knowledge of ILKZ, ILKZ has not been
threatened or is not subject to removal of its common stock from the OTC
Bulletin Board.


SECTION 2.13
FINDERS’ FEES



ILKZ has not incurred, nor will it incur, directly or indirectly, any liability
for brokers’ or finders’ fees or agents’ commissions or investment bankers’ fees
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.










--------------------------------------------------------------------------------



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF LANDWAY


Landway hereby represents and warrants to ILKZ and to Merger Sub, as of the date
of this Agreement and as of the Effective Time (except as otherwise indicated),
as follows:


SECTION 3.01
ORGANIZATION, STANDING AND POWER



Landway is a privately held corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, and has full corporate
power and authority to conduct its business as presently conducted by it and to
enter into and perform this Agreement and to carry out the transactions
contemplated by this Agreement. Landway is duly qualified to do business as a
foreign corporation in each state in which the nature of the business conducted
by it or the character or location of the properties and assets owned or leased
by it make such qualification necessary.


SECTION 3.02
CAPITALIZATION



There are 100,000,000 shares of Landway capital stock authorized, consisting of
100,000,000 shares of common stock with $.00001 par value (the “Landway Common
Shares”). As of the date of this Agreement, there were 10,000 issued and
outstanding Landway Common Shares. No Landway Common Shares have been reserved
for issuance to any Person, and there are no outstanding rights, warrants,
options or agreements for the purchase of Landway Common Shares. No Person is
entitled to any rights with respect to the conversion, exchange or delivery of
the Landway Common Shares. The Landway Common Shares have been issued in
compliance with Applicable Law.


SECTION 3.03
AUTHORITY FOR AGREEMENT



The execution, delivery and performance of this Agreement by Landway has been
duly authorized by all necessary corporate action, and this Agreement
constitutes the valid and binding obligation of Landway and each of the
Investors, enforceable against Landway and each Investor in accordance with its
terms, except as enforceability may be affected by bankruptcy, insolvency or
other laws of general application affecting the enforcement of creditors'
rights. The execution and consummation of the transactions contemplated by this
Agreement and compliance with its provisions by Landway and each of the
Investors will not violate any provision of Applicable Law and will not conflict
with or result in any breach of any of the terms, conditions, or provisions of,
or constitute a default under, Landway’s Certificate of Incorporation or Bylaws,
in each case as amended, or, to the Knowledge of Landway, in any material
respect, any indenture, lease, loan agreement or other agreement instrument to
which Landway or any Investor is a party or by which it or any of them or any of
its or their properties are bound, or any decree, judgment, order, statute, rule
or regulation applicable to Landway or any Investor.


SECTION 3.04
GOVERNMENTAL OR THIRD PARTY CONSENT



No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with Landway or any Investor, is required by or with respect to
Landway or any of the Investors in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby,
except for such consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under (i) applicable
securities laws, or (ii) the DGCL.




--------------------------------------------------------------------------------



SECTION 3.05
BUSINESS OPERATIONS AND LIABILITIES - LANDWAY.



Landway has conducted no business operations other than the acquisition of
ownership of the capital stock of Shandong Sishui. Landway has no liabilities
other than liabilities incurred in the ordinary course that will not exceed
$10,000 on the Closing Date.


SECTION 3.06.
ORGANIZATION AND STANDING - SHANDONG SISHUI.



Shandong Sishui is a corporation duly organized, validly existing and in good
standing under the laws of the People’s Republic of China. Shandong Sishui has
full power and authority to carry on its business as now conducted and to own
and operate its assets, properties and business.


SECTION 3.07
OWNERSHIP OF SHANDONG SISHUI SHARES. 



Landway is the owner of one hundred percent (100%) the registered capital stock
of Shandong Sishui, free and clear of all Liens, encumbrances, and restrictions
whatsoever. No Person has any right to acquire capital stock of Shandong Sishui,
whether by tender of consideration or otherwise.


SECTION 3.08.
CORPORATE RECORDS. 



All of the books and records of each of Landway and Shandong Sishui including,
without limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up-to-date, complete and reflect
accurately and fairly the conduct of its business in all material respects since
its date of incorporation. All reports, returns and statements currently
required to be filed by either Landway or Shandong Sishui with any government
agency with respect to the business and operations of Landway or Shandong Sishui
have been filed or valid extensions have been obtained in accordance with normal
procedures and all governmental reporting requirements have been complied with.


SECTION 3.09
FINANCIAL STATEMENTS - SHANDONG SISHUI



The financial statements of Shandong Sishui for the years ended December 31,
2006 and 2005 that will be delivered to ILKZ prior to the Closing will have been
prepared in accordance with accounting principles generally accepted in the
United States and will fairly present the financial condition of Shandong Sishui
at the date presented and the results of operations of Shandong Sishui for those
two years.


SECTION 3.10
TAXES.



Each of Landway and Shandong Sishui has filed all Tax Returns that it is
required to file with all governmental agencies, wherever situate, and has paid
or accrued for payment all Taxes as shown on such returns except for Taxes being
contested in good faith. There is no material claim for Taxes that is a Lien
against the property of Landway or Shandong Sishui other than Liens for Taxes
not yet due and payable. All Taxes due and owing by either Landway or Shandong
Sishui have been paid. Neither Landway or Shandong Sishui is the beneficiary of
any extension of time within which to file any tax return.
 
SECTION 3.11
PENDING ACTIONS. 



There are no material legal actions, lawsuits, proceedings or investigations,
either administrative or judicial, pending or threatened, against or affecting
Landway, Shandong Sishui, or against Shandong Sishui’s Officers or Directors
that arose out of their operation of Shandong Sishui. Neither Landway, Shandong
Sishui, nor any of Shandong Sishui’s Officers or Directors is subject to any
order, writ, judgment, injunction, decree, determination or award of any court,
arbitrator or administrative, governmental or regulatory authority or body which
would be likely to have a material adverse effect on the business of Shandong
Sishui or Landway.




--------------------------------------------------------------------------------



SECTION 3.12
INTELLECTUAL PROPERTY AND INTANGIBLE ASSETS.



To the Knowledge of Landway, Shandong Sishui has full legal right, title and
interest in and to all of the intellectual property utilized in the operation of
its business. Shandong Sishui has not received any written notice that the
rights of any other person are violated by the use by Shandong Sishui of the
intellectual property. None of the intellectual property has ever been declared
invalid or unenforceable, or is the subject of any pending or, to the Knowledge
of Landway, threatened action for opposition, cancellation, declaration,
infringement, or invalidity, unenforceability or misappropriation or like claim,
action or proceeding.


SECTION 3.13.
COMPLIANCE WITH LAWS.



Shandong Sishui's operations have been conducted in all material respects in
accordance with all applicable statutes, laws, rules and regulations. Shandong
Sishui is not in violation of any law, ordinance or regulation of the People’s
Republic of China or of any other jurisdiction. Shandong Sishui holds all the
environmental, health and safety and other permits, licenses, authorizations,
certificates and approvals of governmental authorities (collectively, "Permits")
necessary or proper for the current use, occupancy or operation of its business,
and all of the Permits are now in full force and effect.


SECTION 3.14
FINDERS’ FEES



Neither Landway nor Shandong Sishui has incurred, nor will it incur, directly or
indirectly, any liability for brokers’ or finders’ fees or agents’ commissions
or investment bankers’ fees or any similar charges in connection with this
Agreement or any transaction contemplated hereby.




ARTICLE IV
CERTAIN COVENANTS AND AGREEMENTS


SECTION 4.01
COVENANTS OF LANDWAY



Landway covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, other than as contemplated by this Agreement
or for the purposes of effecting the Closing pursuant to this Agreement, Landway
shall conduct and shall cause Shandong Sishui to conduct its business as
presently operated and solely in the ordinary course, and consistent with such
operation, and, in connection therewith, without the written consent of ILKZ,
neither Landway nor the Shandong Sishui shall:



 
(a)
amend its Certificate of Incorporation or Bylaws;




 
(b)
pay or agree to pay to any employee, officer or director compensation that is in
excess of the current compensation level of such employee, officer or director
other than salary increases or payments made in the ordinary course of business
or as otherwise provided in any contracts or agreements with any such employees;




 
(c)
merge or consolidate with any other entity or acquire or agree to acquire any
other entity;





--------------------------------------------------------------------------------




 
(d)
sell, transfer, or otherwise dispose of any material assets required for the
operations of Landway’s or Shandong Sishui’s business, except in the ordinary
course of business consistent with past practices;




 
(e)
declare or pay any dividends on or make any distribution of any kind with
respect to the Landway Shares (provided that the Shandong Sishui may pay
dividends or distributions of any kind to Landway; and




(f)
use commercially reasonable efforts to comply with and not be in default or
violation under any known law, regulation, decree or order applicable to
Landway’s or Shandong Sishui’s business, operations or assets where such
violation would have a Material Adverse Effect on Landway or Shandong Sishui.



SECTION 4.02
COVENANTS OF ILKZ



ILKZ covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, ILKZ shall, other than as contemplated by this
Agreement or for the purposes of effecting the Closing pursuant to this
Agreement, conduct its business as presently operated and solely in the ordinary
course, and consistent with such operation, and, in connection therewith,
without the written consent of Landway shall not:



 
(a)
amend its Articles of Incorporation or Bylaws, except to create the Series B
Preferred Shares, as provided in Section 1.01 (a);




 
(b)
pay or agree to pay to any employee, officer or director compensation of any
kind or amount;




 
(c)
merge or consolidate with any other entity or acquire or agree to acquire any
other entity;




 
(d)
create, incur, assume, or guarantee any material indebtedness for money borrowed
except in the ordinary course of business, or create or suffer to exist any
mortgage, Lien or other encumbrance on any of its material assets;




 
(e)
make any material capital expenditure or series of capital expenditures except
in the ordinary course of business;




 
(f)
declare or pay any dividends on or make any distribution of any kind with
respect to ILKZ;




 
(g)
issue any additional shares of ILKZ capital stock or take any action affecting
the capitalization of ILKZ or the ILKZ Common or Preferred Shares; and

 

(h)
grant any severance or termination pay to any director, officer or any other
employees of ILKZ.



SECTION 4.03
COVENANTS OF THE PARTIES



(a)   Tax-free Reorganization. The Parties intend that the Merger qualify as a
Tax-free “reorganization” under Sections 368(a) of the Code, as amended, and the
Parties will take the position for all purposes that the Merger shall qualify as
a reorganization under such Section. In addition, the Parties covenant and agree
that they will not engage in any action, or fail to take any action, which
action or failure to take action would reasonably be expected to cause the
Merger to fail to qualify as a Tax-free “reorganization” under Section 368(a) of
the Code, whether or not otherwise permitted by the provisions of this
Agreement;




--------------------------------------------------------------------------------



(b)   Announcement. Neither Landway, on the one hand, nor ILKZ on the other
hand, shall issue any press release or otherwise make any public statement with
respect to this Agreement or the transactions contemplated hereby without the
prior consent of the other Party (which consent shall not be unreasonably
withheld), except as may be required by applicable law or securities regulation.
Upon execution of this Agreement, ILKZ shall issue a press release, which shall
be approved by Landway, and file a Current Report on Form 8-K reporting the
execution of the Agreement.


(c)   Notification of Certain Matters. Landway shall give prompt written notice
to ILKZ, and ILKZ shall give prompt written notice to Landway, of:


(i)   The occurrence or nonoccurrence of any event the occurrence or
nonoccurrence of which would be reasonably likely to cause any representation or
warranty contained in this Agreement to be untrue or inaccurate in any material
respect at or prior to the Effective Time; and


(ii)   Any material failure of Landway or any of the Investors on the one hand,
or ILKZ, on the other hand, to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder.


(d)   Reasonable Best Efforts. Before Closing, upon the terms and subject to the
conditions of this Agreement, the Parties agree to use their respective
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary, proper or advisable (subject to
applicable laws) to consummate and make effective the Share Purchase and the
Merger and other transactions contemplated by this Agreement as promptly as
practicable including, but not limited to:


(i)   The preparation and filing of all forms, registrations and notices
required to be filed to consummate the Share Purchase and the Merger, including
without limitation, any approvals, consents, orders, exemptions or waivers by
any third party or governmental entity; and
 
(ii)   The satisfaction of the Party's conditions precedent to Closing.


(e)   Access to Information 


(i)   Inspection by Landway. ILKZ will make available for inspection by Landway,
during normal business hours and in a manner so as not to interfere with normal
business operations, all of ILKZ’s and the Operating Sub’s records (including
tax records), books of account, premises, contracts and all other documents in
ILKZ’s or the Operating Sub’s possession or control that are reasonably
requested by Landway to inspect and examine the business and affairs of ILKZ.
ILKZ will cause its managerial employees and regular independent accountants to
be available upon reasonable advance notice to answer questions of Landway
concerning the business and affairs of ILKZ. Landway will treat and hold as
confidential any information it receives from ILKZ in the course of the reviews
contemplated by this Section 4.03(e). No examination by Landway will, however,
constitute a waiver or relinquishment by Landway of its rights to rely on ILKZ’s
covenants, representations and warranties made herein or pursuant hereto.


(ii)   Inspection by ILKZ. Landway will, if requested, make available for
inspection by ILKZ, during normal business hours and in a manner so as not to
interfere with normal business operations, all of Landway’s and Shandong
Sishui’s records (including tax records), books of account, premises, contracts
and all other documents in Landway’s possession or control that are reasonably
requested by ILKZ to inspect and examine the business and affairs of Landway or
Shandong Sishui. Landway will cause its managerial employees and regular
independent accountants to be available upon reasonable advance notice to answer
questions of ILKZ concerning the business and affairs of Landway and Shandong
Sishui. ILKZ will treat and hold as confidential any information it receives
from Landway in the course of the reviews contemplated by this Section 4.03(e).
No examination by ILKZ will, however, constitute a waiver or relinquishment by
ILKZ of its rights to rely on Landway’s covenants, representations and
warranties made herein or pursuant hereto.






--------------------------------------------------------------------------------



ARTICLE V
CONDITIONS PRECEDENT


SECTION 5.01
CONDITIONS PRECEDENT TO THE PARTIES' OBLIGATIONS



The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless waived in writing by both ILKZ and
Landway:


(a)   Consents, Approvals. The Parties shall have obtained all necessary
consents and approvals of their respective boards of directors, and all
consents, approvals and authorizations required under their respective charter
documents, and all material consents, including any material consents and
waivers by the Parties’ respective lenders and other third-parties, if
necessary, to the consummation of the transactions contemplated by this
Agreement.


(b)   Shareholder Approval. This Agreement and the transactions contemplated
hereby shall have been approved by the shareholders of Landway in accordance
with the applicable provisions of the DGCL and its bylaws.


(c)   Absence of Certain Litigation. No action or proceeding shall be threatened
or pending before any governmental entity or authority which, in the reasonable
opinion of counsel for the Parties, is likely to result in a restraint,
prohibition or the obtaining of damages or other relief in connection with this
Agreement or the consummation of the transactions contemplated hereby.


(d)   Operating Subsidiary Agreement. ILKZ shall have entered into an agreement
(the “Operating Subsidiary Agreement,” in the form attached hereto as Schedule
5.01 (d)) with the Operating Sub and the individual identified as the “Manager”
in the Operating Subsidiary Agreement regarding (i) the transfer to the
Operating Sub of all of the assets and liabilities of ILKZ, (ii) the management
and operation of the Operating Sub following the Closing, (iii) the
indemnification by the Operating Sub and by the ILKZ Principal Shareholder of
ILKZ and Landway (and their respective officers, directors and shareholders)
from and against all liabilities of the Operating Sub existing on the Closing
Date or arising thereafter, and (iv) on the thirtieth day after the Closing
Date, the spinning off of the stock of the Operating Sub to the Principal
Shareholder in satisfaction of all indebtedness of ILKZ to the Principal
Shareholder existing on the Closing Date and in exchange for the Principal
Shareholder’s agreement to indemnify ILKZ and Landway against all liabilities of
ILKZ arising prior to the Closing and all liabilities of the Operating Sub
arising at any time.
 
(e)   Share Purchase Option. Warner Technology & Investment Corp. (“Warner”)
shall have entered into an agreement with James Howson providing for the payment
of the sum of $50,000 to Howson upon execution of the option agreement in
consideration of the granting by Howson to Warner of an option, exercisable any
time after the Closing, to purchase 700,000 ILKZ Common Shares owned by Howson
for cash in the amount of $20,000.




--------------------------------------------------------------------------------



SECTION 5.02
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF ILKZ



The obligations of ILKZ on the Closing Date as provided herein shall be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by ILKZ:


(a)   Consents and Approvals. Landway shall have obtained all material consents,
including any material consents and waivers by Landway's lenders and other third
parties, if necessary, to the consummation of the transactions contemplated by
this Agreement.


(b)      Representations and Warranties. The representations and warranties by
Landway in Article III herein shall be true and accurate in all material
respects on and as of the Closing Date with the same force and effect as though
such representations and warranties had been made at and as of the Closing Date,
except to the extent that any changes therein are specifically contemplated by
this Agreement.


(c)   Performance. Landway shall have performed and complied in all material
respects with all agreements to be performed or complied with by it pursuant to
this Agreement at or prior to the Closing.


(d)   Proceedings and Documents. All corporate, company and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to ILKZ and its counsel, and ILKZ and its
counsel shall have received all such counterpart originals (or certified or
other copies) of such documents as they may reasonably request.


(e)   Certificate of Good Standing. Landway shall have delivered to ILKZ a
certificate as to the good standing of Landway certified by the Secretary of
State of the State of Delaware on or within five (5) business days prior to the
Closing Date.


(f)   Material Changes. Except as contemplated by this Agreement, since the date
hereof, neither Landway nor the Shandong Sishui shall have suffered a Material
Adverse Effect, and, without limiting the generality of the foregoing, there
shall be no pending litigation to which Landway or the Shandong Sishui is a
party which is reasonably likely to have a Material Adverse Effect on Landway or
the Shandong Sishui.


(g)   Due Diligence. ILKZ shall have completed to its own satisfaction due
diligence in relation to Landway, except that this shall cease to be a condition
precedent unless on or prior to June 18, 2007 ILKZ shall have delivered a
written notice stating that it is not satisfied with the results of its due
diligence.


(h)   SEC Filing. No less than one week prior to the Closing, Landway shall have
delivered to ILKZ the financial statements, report of Landway’s independent
registered public accountant, and other information required for inclusion in
the Current Report that ILKZ will file with the SEC within four business days
after the Closing.












--------------------------------------------------------------------------------



SECTION 5.03
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF LANDWAY



The obligations of Landway and the Investors on the Closing Date as provided
herein shall be subject to the satisfaction, on or prior to the Closing Date, of
the following conditions precedent, unless waived in writing by Landway and the
Investors:


(a)   Consents and Approvals. ILKZ, the Operating Sub and the Merger Sub shall
have obtained all material consents, including any material consents and waivers
of its respective lenders and other third parties, if necessary, to the
consummation of the transactions contemplated by this Agreement.


(b)   Representations and Warranties. The representations and warranties by ILKZ
and Merger Sub in Article II herein shall be true and accurate in all material
respects on and as of the Closing Date with the same force and effect as though
such representations and warranties had been made at and as of the Closing Date,
except to the extent that any changes therein are specifically contemplated by
this Agreement.


(c)   Performance. Each of ILKZ and Merger Sub shall have performed and complied
in all material respects with all agreements to be performed or complied with by
it pursuant to this Agreement prior to or at the Closing.


(d)   Proceedings and Documents. All corporate, company and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to Landway and its counsel, and Landway and
its counsel shall have received all such counterpart originals (or certified or
other copies) of such documents as they may reasonably request.


(e)   Certificates of Good Standing. ILKZ shall have delivered to Landway a
certificate as to its and the Merger Sub’s good standing in the State of
Delaware, in each case certified by the Secretary of State not more than five
(5) business days prior to the Closing Date.


(f)   Material Changes. Except as contemplated by this Agreement, since the date
hereof, neither ILKZ nor the Merger Sub shall have suffered a Material Adverse
Effect and, without limiting the generality of the foregoing, there shall be no
pending litigation to which ILKZ, the Operating Sub or the Merger Sub is a party
which is reasonably likely to have a Material Adverse Effect on ILKZ or the
Merger Sub.


(g)   Due Diligence. Landway shall have completed to its own satisfaction due
diligence in relation to ILKZ, except that this shall cease to be a condition
precedent unless on or prior to June 18, 2007 Landway shall have delivered a
written notice stating that it is not satisfied with the results of its due
diligence;


(h)   Status of ILKZ. As at the Effective Time of the Merger, ILKZ (i) shall be
a fully compliant reporting public company under the Exchange Act, and shall be
current in all of its reports required to be filed under the Exchange Act, (ii)
shall not have been threatened or subject to delisting from the OTC Bulletin
Board, and (iii) shall have outstanding 12,910,470 ILKZ Common Shares (excluding
the Purchased Shares) and 45 Series A Preferred Shares; and there shall be no
other ILKZ Preferred Shares outstanding nor, except as provided hereunder, any
options, warrants or rights to acquire capital stock of ILKZ whether for
additional consideration or on conversion.




--------------------------------------------------------------------------------



(i)   Certificate of Designation. The Board of Directors of ILKZ shall have
filed in the Office of the Secretary of State of the State of Delaware a
Certificate of Designation of the Series B Preferred Shares in the form of
Schedule 1.01 (a) hereto.


(j)   ILKZ Board of Directors. At the Effective Time of the Merger or in
accordance with applicable law, all of the officers and members of the board of
directors of ILKZ shall tender their resignations as officers and directors of
ILKZ, and the vacancies created on the ILKZ board of directors shall be filled
by persons designated by the Board of Directors of Landway.


(l)   Information Statement. No less than ten days prior to the Closing, ILKZ
shall have filed with the SEC and mailed to its shareholders of record an
information statement containing the information required by SEC Rule 14f-1,
which shall be provided by Landway.




ARTICLE VI
TERMINATION


SECTION 6.01
TERMINATION



This Agreement may be terminated and the Merger may be abandoned at any time
prior to the Effective Time by:


(a)   The mutual written consent of the Boards of Directors of ILKZ and Landway;


(b)   Either ILKZ, on the one hand, or Landway, on the other hand, if any
governmental entity or court of competent jurisdiction shall have issued an
order, decree or ruling or taken any other action (which order, decree, ruling
or other action the Parties shall use their commercially reasonable best efforts
to lift), which restrains, enjoins or otherwise prohibits the Share Purchase or
the Merger or the issuance of the Series B Preferred Shares as contemplated
herein and such order, decree, ruling or other action shall have become final
and non-appealable;
 
(c)   ILKZ, if Landway or any of the Investors shall have breached in any
material respect any of its or his representations, warranties, covenants or
other agreements contained in this Agreement, and the breach cannot be or has
not been cured within thirty (30) calendar days after the giving of written
notice by ILKZ to Landway, or by ILKZ, if it is not satisfied with the results
of its due diligence investigation and it so notifies Landway on or before June
18, 2007;


(d)   Landway, if ILKZ shall have breached in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement, and the breach cannot be or has not been cured within thirty (30)
calendar days after the giving of written notice by Landway to ILKZ, or by
Landway if it is not satisfied with the results of its due diligence
investigation and it so notifies ILKZ on or before June 18, 2007; or


(e)   Without any action on the part of the Parties if required by Applicable
Law or if the Closing shall not be consummated by July 31, 2007, unless extended
by written agreement of ILKZ and Landway.




--------------------------------------------------------------------------------



SECTION 6.02
EFFECT OF TERMINATION



If this Agreement is terminated as provided in Section 6.01, written notice of
such termination shall be given by the terminating Party to the other Party
specifying the provision of this Agreement pursuant to which such termination is
made, this Agreement shall become null and void and there shall be no liability
on the part of ILKZ, Landway or the Investors, provided, however, that (a) the
provisions of Article VII hereof shall survive the termination of this
Agreement; (b) nothing in this Agreement shall relieve any Party from any
liability or obligation with respect to any willful breach of this Agreement;
and (c) termination shall not affect accrued rights or liabilities of any party
at the time of such termination.




ARTICLE VII
CONFIDENTIALITY


SECTION 7.01
CONFIDENTIALITY



ILKZ and the ILKZ Principal Shareholder, on the one hand, and Landway and the
Investors, on the other hand, will keep confidential all information and
documents obtained from the other, including but not limited to any information
or documents provided pursuant to Section 4.03(e) hereof (except for any
information disclosed to the public pursuant to a press release authorized by
the Parties); and in the event the Closing does not occur or this Agreement is
terminated for any reason, will promptly return such documents and all copies of
such documents and all notes and other evidence thereof, including material
stored on a computer, and will not use such information for its own advantage,
except to the extent that (i) the information must be disclosed by law, (ii) the
information becomes publicly available by reason other than disclosure by the
Party subject to the confidentiality obligation, (iii) the information is
independently developed without use of or reference to the other Party’s
confidential information, (iv) the information is obtained from another source
not obligated to keep such information confidential, or (v) the information is
already publicly known or known to the receiving Party when disclosed as
demonstrated by written documentation in the possession of such Party at such
time.


ARTICLE VIII
INDEMNIFICATION


SECTION 8.01
INDEMNIFICATION BY ILKZ



ILKZ and the Principal Shareholder agree, jointly and severally, to indemnify,
defend and hold harmless each of Landway, any subsidiary or affiliate thereof
and each person who is now, or has been at any time prior to the date hereof or
who becomes prior to the Closing, a shareholder, officer, director or partner of
Landway, any subsidiary or affiliate thereof or an employee of Landway, any
subsidiary or affiliate thereof and their respective heirs, legal
representatives, successors and assigns (the “Landway Indemnified Parties”)
against all losses, claims, damages, costs, expenses (including reasonable
attorneys’ fees), liabilities or judgments or amounts that are paid in
settlement of or in connection with any threatened or actual third party claim,
action, suit, proceeding or investigation based in whole or in part on or
arising in whole or in part out of (i) any material breach of this Agreement by
ILKZ, or any subsidiary or affiliate thereof, including but not limited to
failure of any representation or warranty to be true and correct at or before
the Closing, or (ii) any willful or grossly negligent act, omission or conduct
of any officer, director or agent of ILKZ or any subsidiary or affiliate thereof
prior to the Closing, whether asserted or claimed prior to, at or after, the
Closing. Any Landway Indemnified Party wishing to claim indemnification under
this Section 8.01, upon learning of any such claim, action, suit, proceeding or
investigation, shall notify ILKZ and the Principal Shareholder in writing, but
the failure to so notify shall not relieve ILKZ or the Principal Shareholder
from any liability that it may have under this Section 8.01, except to the
extent that such failure would materially prejudice ILKZ.




--------------------------------------------------------------------------------



SECTION 8.02
INDEMNIFICATION BY LANDWAY



Landway shall indemnify, defend and hold harmless each of ILKZ, any subsidiary
or affiliate thereof and each person who is now, or has been at any time prior
to the date hereof or who becomes prior to the Closing, a shareholder, officer,
director or partner of ILKZ, any subsidiary or affiliate thereof or an employee
of ILKZ, any subsidiary or affiliate thereof and their respective heirs, legal
representatives, successors and assigns (the “ILKZ Indemnified Parties”) against
all losses, claims, damages, costs, expenses (including reasonable attorneys’
fees), liabilities or judgments or amounts that are paid in settlement of or in
connection with any threatened or actual third party claim, action, suit,
proceeding or investigation based in whole or in part on or arising in whole or
in part out of (i) any material breach of this Agreement by Landway, any
Investor or any subsidiary or affiliate thereof, including but not limited to
failure of any representation or warranty to be true and correct at or before
the Closing, or (ii) any willful or negligent act, omission or conduct of any
officer, director or agent of Landway or any subsidiary or affiliate thereof
prior to the Closing, whether asserted or claimed prior to, at or after, the
Closing. Any ILKZ Indemnified Party wishing to claim indemnification under this
Section 8.02, upon learning of any such claim, action, suit, proceeding or
investigation, shall notify Landway in writing, but the failure to so notify
shall not relieve Landway from any liability that it may have under this Section
8.02, except to the extent that such failure would materially prejudice Landway.


SECTION 8.03
INDEMNIFICATION OF EXCHANGE AGENT



ILKZ, Landway, and Merger Sub (for the purposes of this Section 8.03, the
“Indemnitors”) agree to indemnify the Exchange Agent and his employees and
agents (collectively, the “Indemnitees”) against, and hold them harmless of and
from, any and all loss, liability, cost, damage and expense, including without
limitation, reasonable counsel fees, which the Indemnitees, or any of them, may
suffer or incur by reason of any action, claim or proceeding brought against the
Indemnitees, or any one of them, arising out of or relating in any way to the
Exchange Agent’s service in such capacity, unless such action, claim or
proceeding is the result of the willful misconduct or gross negligence of any of
the Indemnitees.




ARTICLE IX
MISCELLANEOUS


SECTION 9.01
EXPENSES



Except as contemplated by this Agreement, all costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses.


SECTION 9.02
APPLICABLE LAW



This Agreement shall be governed by the laws of the State of Delaware, without
giving effect to the principles of conflicts of laws thereof, as applied to
agreements entered into and to be performed in such state.








--------------------------------------------------------------------------------



SECTION 9.03
NOTICES



All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been duly given or made as follows:


(a)   If sent by reputable overnight air courier (such as Federal Express), 2
business days after being sent;


(b)   If sent by facsimile transmission, with a copy mailed on the same day in
the manner provided in clause (a) above, when transmitted and receipt is
confirmed by the fax machine; or


(c)   If otherwise actually personally delivered, when delivered.


All notices and other communications under this Agreement shall be sent or
delivered as follows:


If to Landway and/or the Investors, to:


Huakang Zhou
Landway Nano Bio-Tech, Inc.
18 Kimberly Court
East Hanover, NJ 07936


Telephone: 973-462-8777
Facsimile: 973-966-8870


with a copy to (which shall not constitute notice):






Telephone:
Facsimile:


If to ILKZ and/or the ILKZ Principal Shareholder, to:


Jeremy P. Feakins
itLinkz Group, Inc.
1800 Fruitville Pike, Suite 200
Lancaster, PA 17601


Telephone: 717- 390-3777
Facsimile: 717-390-3776


with a copy to (which shall not constitute notice):


Robert Brantl, Esq.
52 Mulligan Lane
Irvington, NY 10533
Telephone: 914-693-3026
Facsimile: 914-693-1807


Each Party may change its address by written notice in accordance with this
Section.




--------------------------------------------------------------------------------



SECTION 9.04
ENTIRE AGREEMENT



This Agreement (including the documents and instruments referred to in this
Agreement) contains the entire understanding of the Parties with respect to the
subject matter contained in this Agreement, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter including the Letter of
Intent made by Landway and ILKZ dated May 11, 2007.


SECTION 9.05
ASSIGNMENT



Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any of the Parties (whether by operation of
law or otherwise) without the prior written consent of the other Parties;
provided that in no event may the right to indemnification provided by Article
VIII hereto be assigned by any of the Parties, with or without consent, except
by operation of law. Subject to the immediately foregoing sentence of this
Section 9.05, this Agreement will be binding upon, inure to the benefit of and
be enforceable by, the Parties and their respective successors, assigns, heirs
and representatives.


SECTION 9.06
COUNTERPARTS



This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall be considered one and the
same agreement.


SECTION 9.07
NO THIRD PARTY BENEFICIARIES



Except as expressly provided by this Agreement, nothing herein is intended to
confer upon any person or entity not a Party to this Agreement any rights or
remedies under or by reason of this Agreement.


SECTION 9.08
RULES OF CONSTRUCTION 



The Parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.


IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.


ITLINKZ GROUP, INC.






By:
/s/ Jeremy P. Feakins

Name:
Jeremy P. Feakins

Title:
Chief Executive Officer











--------------------------------------------------------------------------------



LANDWAY ACQUISITION CORP.




By:
/s/ Jeremy P. Feakins

Name:
Jeremy P. Feakins

Title:
Chief Executive Officer





LANDWAY NANO BIO-TECH, INC.


 


By:
/s/ Huakang Zhou

Name:
Huakang Zhou

Title:
President





INVESTORS
PRINCIPAL SHAREHOLDER
       
/s/ Huaqin Zhou            
/s/ Jeremy P. Feakins           
HUAQIN ZHOU
JEREMY P. FEAKINS
           
/s/ Xiaojin Wang           
 
XIAOJIN WANG
 











SCHEDULES:


Schedule 1.01 (a)
Certificate of Designation of Series B Preferred Shares

Schedule 1.01 (b)
Allocation of Purchased Shares among Investors

Schedule 5.01 (d)
Operating Subsidiary Agreement





--------------------------------------------------------------------------------



Share Purchase and Merger Agreement


Schedule 1.01 (b) 


Allocation of Purchased Shares among Investors


Investor
 
Shares
 
 
Payment
 
Huaqin Zhou
   
250
    $
265,000
 
Xiaojin Wang
   
250
    $
265,000
 




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------